Citation Nr: 1733327	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified at a Board hearing before the undersigned.


FINDING OF FACT

The Veteran has been diagnosed with PTSD; due to a combat stressor consistent with the circumstances, conditions, or hardships of his active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. § 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Absent clear and convincing evidence to the contrary, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when: 1) a veteran engaged in combat with the enemy, 2) the claimed stressor is related to that combat, and 3) that the claimed stressor is consistent with the circumstances, conditions, or hardships of service.  38 C.F.R. § 3.304(f)(2).  

Turning to the Veteran's appeal, with regard to the first element, he has been diagnosed with PTSD during the claim period.  See Phoenix VA psychology outpatient treatment record dated July 2011 (providing an Axis I diagnosis of prolonged PTSD) and Phoenix Vet Center correspondence dated June 2012.  "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Furthermore, notwithstanding the fact that the DSM-compliant diagnosis was made in July 2011, predating the implementation of the DSM-5, the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board recognizes that other psychiatric diagnoses have been rendered throughout the claims period, such as adjustment disorder with mixed anxiety and depression.  See Phoenix VA outpatient treatment records June and October 2012.  However, given the fact that the June and October 2012 VA examiners listed PTSD symptoms such as "depression" and "anxiety" the Board resolves all doubt in the Veteran's favor and finds that his diagnosis of PTSD also encompasses depression and anxiety.  Accordingly, the first criterion has been met. 

With regard to the second element, the Veteran's claimed stressor is related to his combat with the enemy.  Specifically, during the Board hearing, the Veteran testified that he used white phosphorus and high explosive rounds during combat and witnessed the burnt corpses of enemy combatants.  In addition, the Veteran provided a picture which he described as showing the charred remains of one such enemy combatant.  The possible threat of chemical weapons and scud missiles attacks left the Veteran is a constant state of fear.  See February 2011 VA outpatient records and the Veteran's statement dated December 2011.  

J.C. submitted a letter which stated that he and the Veteran were deployed to Kuwait.  See correspondence dated June 2012.  They were exposed to combat situations including artillery fire, oil fires, POW's, and casualties of war.  Id.  Retired Colonel A.V. also submitted a letter which stated that the Veteran was part of his unit that traveled from Iraq and Saudi Arabia.  See correspondence dated August 2015.  After the long road march across Iraq, the unit was tired and disorganized as they prepared to fire on targets of the Hammurabi division prior to a cease fire.  Id.  The Veteran's DD-214 shows that he was stationed in Southwest Asia from September 1990 to March 1991, and received the Southwest Asia Service Medal with Bronze Service Star.  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes that a mental health professional has linked the PTSD diagnosis to the in-service combat stressor.  In the Phoenix VA progress notes dated October 2012, the examiner noted that the Veteran served in the Persian Gulf and opined that the Veteran experienced traumatic events that caused nightmares, flashbacks, intrusive thoughts, and hypervigilance.  Id.  The Veteran was diagnosed with PTSD at that time.  Id.  In the Southern Arizona VA progress notes dated in August 2013, the examiner opined that the Veteran's chronic PTSD was combat-related.  Id.  Because the elements of 38 C.F.R. § 3.304 (f) have been met, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


